Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Brzozowski et al. for the "DYNAMIC NETWORK AWARENESS" filed 09/30/2021 has been examined.  This application is a continuation of 16/430,229, filed 06/03/2019, now U.S. Patent #11,165,637 which is a continuation of 13/891,496, filed 05/10/2013, now U.S. Patent #9,866,432.  The preliminary amendment filed 09/30/2021 has been entered and made of record.  Claims 21-40 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Specification
3.	The disclosure is objected to because of the following informalities: 
The status of the related application USSN#16/430,229 noted on page 1, paragraph [0001] need to be updated.  This application is now US Patent#11,165,637.  Appropriate correction is required. 
	Claim Objections
4.       Claims 21-30 disclose different steps of a method for “determining”, “receiving”, “transmitting”, “reconfiguring”, “providing” and “broadcasting”, but fail to indicate the device actually performing each of the steps.  It is not clear which entity performs the above functions.  The claims should be redrafted to positively recite the method and system of a device carrying out each of the steps.  Appropriate correction is required.

5.        Claims 31-40 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional).
Claim Rejections - 35 USC § 112 
6.  The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.         Claims 21, 24, 31, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
           Claims 21, 31 recites the limitation "the network protocol…" on lines 2, 4 respectively. There is insufficient antecedent basis for this limitation in the claims. 
Claims 24, 34 recite the limitation "the first protocol" on lines 2. There is insufficient antecedent basis for this limitation in the claims. 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.       This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

10.      Claims 21, 23-24, 28-31, 33-34, 38-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Droms et al. (U#7,941,512) in view of Prentice et al. (US#2012/0131197) and further in view of Voit et al. (US#10,652,137).  
As best understood, regarding claim 31, the references disclose a system and method for managing network services using cable modem and CPE devices, according to the essential features of the claims.  Droms et al. (U#7,941,512) discloses a system comprising input/output circuitry; and control circuitry (  ) configured to: determine an authoritative network device associated with the network protocol is not present; in response to determining that the authoritative network device is not present, assume authority by a first network device for the network protocol  (See Fig. 1, modem 130, 135, 190 and modem termination system 120, 125: Col. 6, lines 50 plus); receive, a discovery message, from a second network device, that is associated with a service corresponding to the network protocol  (See Figs. 1-2: as an example, a CMTS 120 can be joined to various CMs; CMTS 200 may include Neighbor Discovery (ND) functionality: Col. 6, lines 36 plus); and in response to receiving the discovery message, prevent the second network device from providing the service by causing, by the first network device, a conflict via an interface associated with the service (Fig. 1: LAN 180, 185 are networks that connect constituent elements: Col. 3, lines 65 plus).  It’s also noted that, IPv6 Neighbor Discovery (ND) is used to discover the presence of the appropriate destination IP nearby and configure the routing table accordingly (Neighbor Discovery for IP Version 6 (IPv6)", RFC 2461, December 1998 specifies the Neighbor Discovery protocol for IPv6).  IPv6 nodes on the same network use Neighbor Discovery to discover each other's presence, to determine each other's link-layer addresses, to find routers and to maintain reachability information about the paths to active neighbors (IPv6 Stateless Address Autoconfiguration, RFC 2462, published December 1998) specifies the steps a host takes in deciding how to autoconfigure its interfaces in IPv6.
Although Droms et al. references does not disclose expressly wherein the conflict prevents the second authoritative device from providing the first service.  However, Droms (US#7,941,512) discloses in Figs. 1-2 for the teaching of link layer connection in CMTS that supports IPV6, in which CMTS 200 includes ND functionality that allows CMTS 200 to response to an ND request of another devices i.e, 182, 184 in Fig. 1.  Furthermore, IPV6 has a ND protocol which resolves IP stack address duplication in the event there is a conflict.  Such conflict resolution may be implemented via conflict resolution sub circuit or conflict resolution instruction (Droms: Col. 6; lines 36-59: process for resolving device identifier conflict).  In the same field of endeavor, Prentice et al. (US#2012/0131197) teaches in Fig. 2 a flowchart illustrated a system and method for automatically detecting and resolving conflicts between devices on a security network by comparing the IP addresses of all devices on the network. When one or more conflicts are detected, the user is presented with the option of reassigning the conflicting device to a DHCP address, or to a new static IP address (para [0010]-[0011] & [0026]-[0035]: causing the conflict by obtaining IP address & resolving conflicts in IP addresses for a plurality of devices on a network). 
Droms et al. and Prentice et al. does not explicitly disclose wherein the first authoritative device of a network intentionally causes a conflict with a second authoritative device of the network.  In the same field of endeavor, Voit et al. (US#10,652,137) teaches in Fig. 1 a simplified block diagram illustrated a communication system 10 for facilitating conflict avoidant traffic routing in a network environment, in which network element 16(1) may detect an intent conflict at peer network element 16(2) in network 12, peer network element 16(2) being coupled (e.g., connected, attached, interconnected, etc., either directly or remotely) to network element 16(1) over a network interface of network element 16(1). Network element 16(1) may change a forwarding decision (e.g., rewrite a local routing table, rewrite packet headers, etc.) to steer traffic around conflicted peer network element 16(2). The detecting can include mounting rules from peer network element 16(2) into network element 16(1) over the network interface, and analyzing the mounted rules for inconsistency to determine the intent conflict (see also Fig. 4; Col. 4, lines 42-59 & Col 10, line 53 to Col. 11, line 4: causing, by the first authoritative device via an interface associated with the first service, based on receiving the neighbor discovery message, a conflict, wherein the conflict prevents the second authoritative device from providing the first service).
Regarding claim 33, the reference further teach wherein the first service comprises one or more of Dynamic Host Configuration Protocol version 6 (DHCPv6), Internet Protocol version 6 (IPv6) routing and security service, IPv6 neighbor discovery, IPv6 router discovery, or IPv6 server and client service (Droms et al.: Fig. 1: LAN 180, 185 are networks that connect constituent elements: Col. 2, lines 27 plus and Col. 3, lines 65 plus). 
As best understood, Regarding claim 34, the reference further teach wherein the first network device facilitates one or more services based on one or more of the first protocol or a second protocol  (Droms et al.: wherein the server address is either IPv6 or IPv4: See Fig. 1; Col. 3, lines 22 plus).

Regarding claim 38, the reference further teach wherein causing the conflict comprises configuring one or more Internet Protocol settings associated with the interface (Droms et al.: See Fig. 1; Col. 3, lines 29 plus and Col. 4, lines 63 plus).
Regarding claim 39, the reference further teach wherein the first network device is configured to provide a second service comprises one or more of IPv4 network address translation (NAT) and routing service, IPv4 address resolution protocol (ARP), or Dynamic Host Configuration Protocol version 4 (DHCPv4) server and client service (Droms et al: Fig. 1: LAN 180, 185 are networks that connect constituent elements: Col. 3, lines 65 plus).
Regarding claim 40, the reference further teach wherein the second network device is configured to provide the service via IPv6, and the second service via IPv4, wherein one or more of the first service or the second service comprises broadband Internet service, premises security service, video service, telephony service, or VoIP service (Droms et al.: See Figs. 2&3, Col. 10, lines 3 plus: CM 300 can continue to use DHCPv4 to obtain IPv4 address for management purposes).
One skilled in the art would have recognized the need for effectively and efficiently managing network services using cable modem and CPE devices, and would have applied Voit’s teaching of an intent conflict at a peer network element in a network, and Prentice’s teaching for resolving conflicts in IP addresses for a plurality of devices on a network into Droms' s teaching of the (CMTS) comprising a port to receive configuration information from a cable modem.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Voit’s conflict avoidant traffic routing in a network environment, and Prentice’s method and apparartus for automatically resolving conflicting devices on a network into Droms's use of IPv6 access networks with the motivation being to provide a method and system for a dynamic network awareness.
Allowable Subject Matter
11.	Claims 22, 25, 32, 35 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 26-27 & 36-37 depend on the objected claims above.
12.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein transmitting a request for an internet protocol address associated with a network protocol; determining that a response to the request is not received; and in response to determining that the request is not received, determining an authoritative network device associated with the network protocol is not present; wherein broadcasting first information via the first network device, the first information relating to the service, wherein the first network device is associated with a first service provider, and wherein the first information comprises a request for the service; and broadcasting, by the first network device, based on the first information, second information via the second network device, wherein the second information facilitates provision of the service, as specifically recited in the claims.
Double Patenting

13.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

14.       The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the ''right to exclude'' ranted by a patent and to prevent possible
harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claim an invention made as a result of activities undertaken with the scope of a join research agreement A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

15.	Claims 21-40 of the present application Serial No. 17/490,191 (hereinafter Application ‘191) rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,165,637 (hereinafter patent ‘637) and over claims 1-20 of U.S. Patent No. 9,866,432 (hereinafter patent ‘432) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment. The language of the two claims is substantially identical and is equivalent in functioning. All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language. Additionally, the functional language, scope and embodiment reflects identical operation, purpose, application, and environment.
With respect to the specific limitations, claims 1-17 of patent ‘637 and claims 1-20 of patent ‘432 are equivalent to the combination from pending claims 21-40 of Application ‘191 for facilitating network services using cable modem and customer premises networking environment.  Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Duvvury (US#7,545,820) apparatus and method for automatic cluster network device address assignment.
The Duvvury (US#6,917,626) apparatus and method for automatic cluster network device address assignment.
The Mentze et al. (US#10,277,501) method for handling conflicts in a multicast routing election.
The Thubert et al. (US#9,628,435) duplicate address detection based on distributed bloom filter.
The Kang et al. (US#2018/0316576) generating composite network policy.
The Keesara et al. (US#8,949,385) method and apparatus for resolving conflicting unicast advertisements in a transport network.
The Antony (US#9,756,010) resolving network address conflicts.
The Siripunkaw et al. (US#8,149,847) initializing provisioning and managing devices.
The Danforth et al. (US#2005/0005154) is cited to show the method to block unauthorized access to TFTP server configuration files.
The Choi et al. (US#7,385,981) is cited to show the apparatus for converting IP address and home network system using the same.
The Ejzak et al. (US#7,353,021) is cited to show the network controller replacement of indication of one or more specific network connections usable by first network component.
The Miyakoshi et al. (US#2002/0147819) show the method of wireless LAN parameter setting by direct contact or proximity connect5ion between communication devices. 
The Pfeffer et al. (US#7,539,193) show the system and method for facilitating communication between a CMTS and an application server in cable network. 
The Hoskins et al. (US#2003/0106067) inte. IP gateway server in an RF cable network. 
The Beser et al. (US#6,654,387) is cited to show the method for NAT maintenance in a data over cable system using a network device registration procedure.
The Amishav et al. (US#2014/0337530) location based domain name service discovery.
The Gupta et al. (US#2012/0269059) show method and apparatus for contemporaneously providing QoS functionality and local IP access.

17.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

19.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
10/17/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477